In an action to recover damages for personal injuries, the plaintiff appeals from an order of Supreme Court, Suffolk County (Burke, J.), dated October 14, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The plaintiff, a student at Suffolk County Community College, was injured during his elective course, a “Stage Combat” acting class, when he slipped in the gymnasium while participating in an activity he referred to as a “suicide run.” The defendants established, prima facie, that the plaintiff voluntarily participated in this activity and assumed the risks associated with it (see Benitez v New York City Bd. of Educ., 73 NY2d 650, 658 [1989]; Turcotte v Fell, 68 NY2d 432, 439 [1986]; see also Morlock v Town of N. Hempstead, 12 AD3d 652 [2004]; Kazlow v City of New York, 253 AD2d 411 [1998]; Schlein v White Plains City School Dist., 292 AD2d 367 [2002]). In opposition, the plaintiff failed to raise a triable issue of fact.
The theory of inherent compulsion does not apply under the circumstances of this case (see Benitez v Board of Educ., supra; see also Verduce v Board of Higher Educ. in City of N.Y., 9 AD2d 214, 219 [1959] [dissenting opn], revd on dissenting opn 8 NY2d 928 [I960]; Weber v William Floyd School Dist., UFSD, 272 AD2d 396 [2000]).
The plaintiff’s remaining contentions are without merit. Goldstein, J.P., Skelos, Fisher and Lunn, JJ., concur.